Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-6-2009

Natividad Saez v. Gen Mtr Corp
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1334




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Natividad Saez v. Gen Mtr Corp" (2009). 2009 Decisions. Paper 2072.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/2072


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT




                       No. 08-1334


      NATIVIDAD SAEZ; MARY JO SAEZ, his wife,

                                     Appellants.

                             v.

         GENERAL MOTORS CORPORATION;
     BUICK MOTORS CORP., A Division of General
Motors Corporation d/b/a and also known as Buick Motor Cars
            (individually, jointly and severally)




      On Appeal from the United States District Court
         for the Eastern District of Pennsylvania
                 (D. C. No. 06-cv-00206)
          District Judge: Hon. Stewart Dalzell


        Submitted under Third Circuit LAR 34.1 (a)
                  on December 11, 2008

    Before: McKEE, SMITH and ROTH, Circuit Judges

             (Opinion filed January 06, 2009 )




                      OPINION
ROTH, Circuit Judge:

       Natividad Saez and his wife, Mary Joe Saez, have sued General Motors Corporation

and Buick Motors Corporation for defective product, breach of warranty, and negligence

arising from injuries Natividad Saez suffered while lifting the seat out of a Buick

Rendezvous. The Saezes simultaneously sued a local dealership in state court alleging the

same causes of action. After the state court dismissed the Saezes’ claims with prejudice, the

District Court permitted defendants to amend their answer to allege collateral estoppel and

then granted summary judgment on this basis. The Saezes appeal both these rulings.

       The District Court had jurisdiction under 28 U.S.C. § 1332. We have jurisdiction

under 28 U.S.C. §§ 1291 and 1294. We review a district court’s grant of leave to file an

amended pleading for abuse of discretion. Urrutia v. Harrisburg County Police Dep’t, 91
F.3d 451, 457 (3d Cir. 1996). Our review of a grant of summary judgment is plenary.

Nationwide Mut. Ins. Co. v. Riley, 352 F.3d 804, 806 n.3 (3d Cir. 2003). We will affirm.

       Leave to amend “shall be freely given when justice so requires.” Fed. R. Civ. P.

15(a). “Among the grounds that could justify a denial of leave to amend are undue delay,

bad faith, dilatory motive, prejudice, and futility.” In re Burlington Coat Factory Sec. Litig.,

114 F.3d 1410, 1434 (1997). The Saezes contend that the District Court should have found

undue delay, bad faith, and prejudice because defendants could have moved to amend earlier

but waited until after the close of discovery. The Saezes did not, however, seek leave to

conduct additional discovery after defendants filed their motion, and they have not explained



                                               2
how such discovery would have affected defendants’ collateral estoppel defense. The Saezes

also contend that the collateral estoppel defense is meritless and, thus, that amendment was

futile. Since we will also affirm the District Court’s grant of summary judgment on grounds

of collateral estoppel, we reject this contention. Accordingly, the District Court did not abuse

its discretion in granting leave to amend.

       Nor do we find error in the District Court’s grant of summary judgment. Apart from

the jurisdictional allegations and the names of the parties, the Saezes’ claims in state court

were identical to those alleged in the instant action. The state court specifically held that the

allegedly defective product could not, as a matter of law, be found defective or unreasonably

dangerous and that no warning was necessary about its shape, size, or weight. This holding

was not limited to the particular defendants in state court, and mutuality of parties is not a

requirement for collateral estoppel. See Parklane Hosiery Co. v. Shore, 439 U.S. 322,

332–33 (1979). Contrary to the Saezes’ assertion, it is of no moment that the parallel cases

were dismissed at different stages since a full and fair opportunity to litigate was afforded

in both. See Restatement (Second) of Judgments § 27 cmt. d (1982). Finally, the Saezes’

proposed expert opinion evidence relates solely to a factual issue—whether the product was

defective—while the District Court’s decision was based solely on the purely legal principle

of collateral estoppel; the opinion evidence not considered by the District Court was thus

irrelevant to the disposition.

       Accordingly, we will affirm the judgment of the District Court.



                                               3